      Case 3:20-cr-02931-CAB Document 14 Filed 10/06/20 PageID.24 Page 1 of 1




 1
                             UNITED STATES DISTRICT COURT
 2
                       SOUTHERN DISTRICT OF CALIFORNIA
 3
     UNITED STATES OF AMERICA,                    Case No. 20-cr-2931-CAB
 4
 5              Plaintiff,                        ORDER AND JUDGMENT FOR
 6                                                THE DISMISSAL OF THE
          v.                                      INDICTMENT
 7
 8   TERESA LISARRAGA,

 9              Defendant.
10
11
12       Based upon the Motion of the United States, and good cause appearing,
13       IT IS HEREBY ORDERED that the Indictment in the above-captioned case be
14 dismissed in the interest of justice and without prejudice as to Defendant TERESA
15 LISARRAGA.
16       IT IS FURTHER ORDERED that the bond previously posted by defendant shall
17 be exonerated.
18       IT IS SO ORDERED.
19
20 DATED:      10/6/2020
                                              ______________________________
21
                                              HON. CATHY ANN BENCIVENGO
22                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28


30
